                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN C. BERKERY, SR.,
               Plaintiff                                               CIVIL ACTION

                 v.

EQUIFAX INFORMATION SERVICES
LLC et al.,                                                            NO. 18-3417
              Defendants

                                                   ORDER

         AND NOW, this 19th day of December, 2019, upon consideration of the defendants' Joint

Motion to Dismiss Amended Complaint (Doc. No. 31), the response in opposition (Doc. Nos. 34,

36), 1 Mr. Berkery's Motion to Strike with Prejudice Defendants' Joint Motion to Dismiss

Amended Complaint (Doc. No. 32), the response in opposition (Doc. No. 35), and the reply in

support (Doc. No. 37), it is ORDERED that:

    1. Mr. Berkery's Motion to Strike (Doc. No. 32) is DENIED.

    2. The defendants' Motion to Dismiss (Doc. No. 31) is DENIED.




         Mr. Berkery filed a response in opposition to the defendants' motion to dismiss on May 20, 2019. (Doc. No.
34). On June 4, 2019, he filed an "amended response in opposition" to the defendants' motion to dismiss (Doc. No.
36). The Court construes both documents as Mr. Berkery's response in opposition.
         As noted in the memorandum, Mr. Berkery filed two memoranda in support of his motion to strike which
include substantive arguments opposing the defendants' motion to dismiss. (Doc. No. 32 at 3-8; Doc. No. 33.) He
resubmitted these documents in his response in opposition to the defendants' motion to dismiss. (Doc. No. 34). The
Court considers Mr. Berkery's substantive arguments contained in the two memoranda in ruling on the defendants'
motion to dismiss.
